UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2011 Item 1: Schedule of Investments Vanguard Pennsylvania Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.5%) Pennsylvania (97.0%) 1 Abington PA School District GO TOB VRDO 0.190% 9/7/11 LOC 14,920 14,920 Allegheny County PA GO VRDO 0.200% 9/7/11 LOC 14,455 14,455 Allegheny County PA GO VRDO 0.200% 9/7/11 LOC 37,290 37,290 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.110% 9/1/11 99,020 99,020 Allegheny County PA Higher Education Building Authority University Revenue (Point Park University) VRDO 0.210% 9/7/11 LOC 15,300 15,300 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 5/15/12 1,000 1,025 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.210% 9/7/11 72,395 72,395 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) VRDO 0.160% 9/7/11 LOC 38,600 38,600 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) PUT 0.500% 7/1/12 6,750 6,750 Beaver County PA Industrial Development Authority Pollution Control Revenue (Metropolitan Edison Co. Project) VRDO 0.180% 9/7/11 LOC 10,000 10,000 Berks County PA Industrial Development Authority Revenue (Kutztown University) VRDO 0.190% 9/7/11 LOC 13,040 13,040 2 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) PUT 0.380% 1/19/12 10,250 10,250 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.220% 9/7/11 98,990 98,990 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.220% 9/7/11 9,750 9,750 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) VRDO 0.200% 9/7/11 23,600 23,600 1 Bethlehem PA Area School District GO TOB VRDO 0.210% 9/7/11 LOC 6,990 6,990 1 Blackrock Muniyield PA Quality Fund VRDP VRDO 0.380% 9/7/11 LOC 15,300 15,300 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.190% 9/7/11 LOC 40,935 40,935 Butler County PA General Authority Revenue (Hampton Township School District Project) VRDO 0.240% 9/7/11 (4) 20,425 20,425 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.160% 9/7/11 LOC 16,145 16,145 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,550 1,589 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,725 1,768 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,820 1,865 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,635 1,676 Chambersburg PA Authority Revenue (Wilson College Project) VRDO 0.300% 9/7/11 LOC 31,180 31,180 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) VRDO 0.180% 9/7/11 LOC 8,900 8,900 1 Chester County PA Industrial Development Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.260% 9/7/11 (13) 15,935 15,935 Dauphin County PA General Authority Hospital Revenue (Reading Hospital & Medical Center Project) VRDO 0.180% 9/7/11 6,205 6,205 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.170% 9/7/11 LOC 10,855 10,855 Delaware County PA Authority Revenue (Haverford College) VRDO 0.130% 9/7/11 29,545 29,545 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.100% 9/1/11 14,700 14,700 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.150% 9/7/11 11,630 11,630 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.150% 9/7/11 7,395 7,395 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.150% 9/7/11 29,900 29,900 1 Delaware County PA Industrial Development Authority Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.260% 9/7/11 (13) 2,515 2,515 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.150% 9/7/11 7,955 7,955 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.150% 9/7/11 17,350 17,350 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.150% 9/7/11 4,910 4,910 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.160% 9/7/11 21,675 21,675 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.160% 9/7/11 20,000 20,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.160% 9/7/11 14,900 14,900 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.180% 9/7/11 LOC 6,100 6,100 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.270% 9/7/11 LOC 5,300 5,300 1 Downingtown PA Area School District GO TOB VRDO 0.210% 9/7/11 8,500 8,500 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/11 LOC 4,985 4,985 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/11 LOC 16,600 16,600 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/11 LOC 9,600 9,600 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/11 LOC 2,200 2,200 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/11 LOC 4,800 4,800 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/11 LOC 4,000 4,000 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/11 LOC 15,000 15,000 Emmaus PA General Authority Revenue VRDO 0.190% 9/7/11 LOC 90,700 90,700 Erie County PA Hospital Authority Revenue (Hamot Health Foundation) VRDO 0.110% 9/1/11 LOC 2,420 2,420 Fayette County PA Hospital Authority Revenue (Fayette Regional Health System) VRDO 0.180% 9/7/11 LOC 14,200 14,200 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.080% 9/1/11 7,650 7,650 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.090% 9/1/11 12,715 12,715 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.210% 9/7/11 3,450 3,450 Haverford Township PA School District GO VRDO 0.210% 9/7/11 LOC 5,000 5,000 Lancaster County PA Convention Center Authority Revenue (Hotel Room Rental Tax) VRDO 0.190% 9/7/11 LOC 1,500 1,500 Lancaster County PA Convention Center Authority Revenue (Hotel Room Rental Tax) VRDO 0.190% 9/7/11 LOC 39,670 39,670 Lancaster County PA Hospital Authority Revenue (Masonic Homes Project) VRDO 0.120% 9/1/11 LOC 6,150 6,150 Lehigh County PA General Purpose Hospital Authority Revenue (Good Shephard Group) VRDO 0.190% 9/7/11 LOC 10,625 10,625 Lehigh County PA General Purpose Hospital Authority Revenue (Muhlenberg College) VRDO 0.300% 9/7/11 LOC 28,755 28,755 Lower Merion PA School District GO VRDO 0.170% 9/7/11 LOC 11,490 11,490 Lower Merion PA School District GO VRDO 0.170% 9/7/11 LOC 6,200 6,200 1 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) TOB VRDO 0.270% 9/7/11 (13) 5,000 5,000 Manheim Township PA School District GO VRDO 0.230% 9/7/11 (4) 11,770 11,770 Montgomery County PA Industrial Development Authority Revenue (Friends' Central School Project) VRDO 0.190% 9/7/11 LOC 2,615 2,615 1 Montgomery County PA Industrial Development Authority Revenue (New Regional Medical Center Project)TOB VRDO 0.220% 9/7/11 11,090 11,090 Moon Industrial Development Authority Pennsylvania Mortgage Revenue (Providence Point Project) VRDO 0.170% 9/7/11 LOC 59,425 59,425 1 Northampton County PA General Purpose Authority University Revenue (Lafayette College) TOB VRDO 0.200% 9/7/11 17,600 17,600 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.190% 9/7/11 19,290 19,290 1 Northampton County PA General Purpose Authority University Revenue (Lehigh University) TOB VRDO 0.200% 9/7/11 LOC 21,365 21,365 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.190% 9/7/11 20,650 20,650 1 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.380% 9/7/11 LOC 25,000 25,000 1 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) TOB VRDO 0.200% 9/7/11 LOC 9,995 9,995 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PSEG Power LLC Project) VRDO 0.170% 9/7/11 LOC 28,000 28,000 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (York Water Co. Project) VRDO 0.220% 9/7/11 LOC 5,000 5,000 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.210% 9/7/11 (13) 9,900 9,900 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.300% 9/7/11 7,495 7,495 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Waste Management) TOB VRDO 0.200% 9/7/11 9,995 9,995 Pennsylvania GO 5.000% 10/1/11 3,250 3,262 Pennsylvania GO 5.000% 10/1/11 1,300 1,305 Pennsylvania GO 5.000% 11/1/11 1,250 1,260 Pennsylvania GO 5.000% 1/1/12 3,500 3,555 Pennsylvania GO 5.250% 2/1/12 1,075 1,097 Pennsylvania GO 5.000% 2/15/12 20,525 20,954 Pennsylvania GO 5.000% 2/15/12 9,865 10,073 Pennsylvania GO 5.000% 7/1/12 5,350 5,561 Pennsylvania GO 5.000% 7/15/12 5,050 5,259 Pennsylvania GO 5.000% 9/1/12 7,130 7,467 1 Pennsylvania GO TOB VRDO 0.210% 9/7/11 11,480 11,480 Pennsylvania Higher Educational Facilities Authority Revenue (Bryn Mawr College) PUT 0.430% 2/2/12 7,500 7,500 1 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) TOB VRDO 0.200% 9/7/11 LOC 7,450 7,450 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.120% 9/1/11 LOC 3,325 3,325 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.210% 9/7/11 LOC 11,995 11,995 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) VRDO 0.190% 9/7/11 LOC 46,295 46,295 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 3.000% 6/15/12 3,060 3,125 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) VRDO 0.150% 9/7/11 LOC 8,700 8,700 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.200% 9/7/11 5,000 5,000 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.270% 9/7/11 4,855 4,855 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.150% 9/7/11 LOC 11,700 11,700 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.150% 9/7/11 LOC 8,850 8,850 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.150% 9/7/11 LOC 12,715 12,715 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.150% 9/7/11 LOC 10,000 10,000 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.160% 9/7/11 LOC 15,190 15,190 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.160% 9/7/11 10,000 10,000 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.160% 9/7/11 9,675 9,675 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.160% 9/7/11 LOC 21,800 21,800 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.160% 9/7/11 LOC 27,395 27,395 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.170% 9/7/11 LOC 5,320 5,320 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.170% 9/7/11 45,000 45,000 Pennsylvania Infrastructure & Investment Authority CP 0.100% 9/7/11 LOC 15,000 15,000 Pennsylvania Infrastructure & Investment Authority CP 0.120% 9/8/11 LOC 20,000 20,000 Pennsylvania Infrastructure & Investment Authority CP 0.280% 10/17/11 LOC 15,000 15,000 1 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) TOB VRDO 0.210% 9/7/11 5,050 5,050 Pennsylvania State University Revenue PUT 0.300% 6/1/12 17,850 17,850 1 Pennsylvania State University Revenue TOB VRDO 0.200% 9/7/11 LOC 48,960 48,960 1 Pennsylvania State University Revenue TOB VRDO 0.210% 9/7/11 5,500 5,500 1 Pennsylvania State University Revenue TOB VRDO 0.210% 9/7/11 6,095 6,095 Pennsylvania State University Revenue VRDO 0.180% 9/7/11 28,350 28,350 2 Pennsylvania Turnpike Commission Revenue 0.730% 12/1/11 3,000 3,002 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.210% 9/7/11 LOC 15,000 15,000 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.310% 9/7/11 (12) 4,325 4,325 1 Pennsylvania Turnpike Commission Toll Revenue TOB VRDO 0.200% 9/7/11 LOC 9,920 9,920 1 Philadelphia PA Airport Revenue TOB VRDO 0.410% 9/7/11 (4) 7,000 7,000 Philadelphia PA Airport Revenue VRDO 0.160% 9/7/11 LOC 68,115 68,115 Philadelphia PA Authority Industrial Development Lease Revenue 5.500% 10/1/11 (Prere.) 1,000 1,014 1 Philadelphia PA Authority Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.190% 9/7/11 LOC 3,400 3,400 Philadelphia PA Authority Industrial Development Revenue (Greater Philadelphia Health Action Project) VRDO 0.330% 9/7/11 LOC 8,635 8,635 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.210% 9/7/11 10,500 10,500 Philadelphia PA Gas Works Revenue VRDO 0.170% 9/7/11 LOC 12,400 12,400 Philadelphia PA GO VRDO 0.170% 9/7/11 LOC 10,000 10,000 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 5,400 5,400 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 3,755 3,755 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 10,700 10,700 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 17,750 17,750 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 10,800 10,800 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 1,150 1,150 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 8,645 8,645 1 Philadelphia PA Hospitals & Higher Education Facilities Authority Revenue (Wills Eye Hospital Project) VRDO 0.200% 9/7/11 LOC 11,115 11,115 1 Philadelphia PA Industrial Development Authority Lease Revenue (Fox Chase Cancer Center) TOB VRDO 0.140% 9/1/11 LOC 13,300 13,300 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.190% 9/7/11 LOC 28,775 28,775 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.190% 9/7/11 LOC 22,145 22,145 Philadelphia PA Industrial Development Authority Revenue (William Penn Charter School) VRDO 0.210% 9/7/11 LOC 4,700 4,700 Philadelphia PA School District GO 5.500% 2/1/12 (Prere.) 4,000 4,086 Philadelphia PA School District GO VRDO 0.170% 9/7/11 LOC 21,200 21,200 Philadelphia PA School District GO VRDO 0.190% 9/7/11 LOC 28,700 28,700 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.220% 9/7/11 (13) 45,210 45,210 Philadelphia PA Water & Waste Water Revenue VRDO 0.170% 9/7/11 LOC 15,970 15,970 Ridley PA School District GO VRDO 0.210% 9/7/11 LOC 10,070 10,070 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.850% 12/1/11 (Prere.) 4,860 4,973 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.875% 12/1/11 (Prere.) 3,840 3,932 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) VRDO 0.160% 9/7/11 LOC 24,375 24,375 1 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.210% 9/7/11 9,970 9,970 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.280% 9/7/11 24,200 24,200 State Public School Building Authority Pennsylvania School Revenue (North Allegheny School District Project) VRDO 0.200% 9/7/11 18,135 18,135 Swarthmore Borough Authority PA College Revenue 5.500% 9/15/11 (ETM) 1,135 1,137 Temple University of the Commonwealth System of Higher Education Pennsylvania University Funding Obligation RAN 1.500% 4/4/12 60,000 60,360 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) VRDO 0.170% 9/7/11 4,890 4,890 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania (University Capital Project) RAN 2.000% 6/18/12 30,000 30,400 University of Pittsburgh PA Revenue CP 0.230% 9/1/11 15,300 15,300 University of Pittsburgh PA Revenue CP 0.180% 9/7/11 25,000 25,000 University of Pittsburgh PA Revenue CP 0.170% 11/3/11 8,950 8,950 1 University of Pittsburgh PA Revenue TOB VRDO 0.200% 9/7/11 5,395 5,395 1 University of Pittsburgh PA Revenue TOB VRDO 0.210% 9/7/11 6,660 6,660 1 University of Pittsburgh PA Revenue TOB VRDO 0.220% 9/7/11 6,665 6,665 Upper St. Clair Township PA GO VRDO 0.280% 9/7/11 (4) 26,485 26,485 Washington County PA Hospital Authority Revenue (Washington Hospital Project) VRDO 0.210% 9/7/11 LOC 8,860 8,860 West Chester PA Area School District GO 2.000% 11/15/11 1,450 1,455 Wilkes-Barre PA Finance Authority College Revenue (King's College Project) VRDO 0.210% 9/7/11 LOC 10,320 10,320 York County PA Industrial Development Authority Revenue (Crescent Industries Inc. Project) VRDO 0.290% 9/7/11 LOC 4,015 4,015 Puerto Rico (3.5%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/12 (Prere.) 2,000 2,099 1 Puerto Rico GO TOB VRDO 0.140% 9/1/11 LOC 10,600 10,600 1 Puerto Rico Housing Finance Authority Revenue TOB VRDO 0.210% 9/7/11 9,260 9,260 1 Puerto Rico Industrial Medical & Environmental Pollution Control Facilities Financing Authority Revenue (Abbott Laboratories Project) PUT 0.950% 3/1/12 8,280 8,280 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,500 3,573 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 14,750 15,053 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.210% 9/7/11 LOC 1,710 1,710 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.210% 9/7/11 LOC 1,410 1,410 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.210% 9/7/11 LOC 1,680 1,680 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.260% 9/7/11 29,100 29,100 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.310% 9/7/11 11,555 11,555 Total Tax-Exempt Municipal Bonds (Cost $2,730,975) Total Investments (100.5%) (Cost $2,730,975) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, the aggregate value of these securities was $684,125,000, representing 25.2% of net assets. 2 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. Pennsylvania Tax-Exempt Money Market Fund (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2011, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Pennsylvania Long-Term Tax-Exempt Fund Schedule of Investments As of August 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) Pennsylvania (97.4%) Abington PA School District GO 5.000% 4/1/32 (4) 1,495 1,546 Allegheny County PA GO 5.375% 11/1/12 (Prere.) 2,645 2,798 Allegheny County PA GO 5.375% 11/1/12 (Prere.) 2,000 2,116 Allegheny County PA GO 5.375% 11/1/12 (Prere.) 2,880 3,046 Allegheny County PA GO 5.375% 11/1/12 (Prere.) 3,725 3,940 Allegheny County PA GO 5.375% 11/1/16 (14) 4,100 4,291 Allegheny County PA GO 5.375% 11/1/17 (14) 3,600 3,764 1 Allegheny County PA GO 5.000% 11/1/22 2,425 2,646 1 Allegheny County PA GO 5.000% 11/1/23 2,570 2,792 Allegheny County PA GO 5.000% 11/1/29 4,000 4,016 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) 5.125% 3/1/32 3,000 3,011 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.110% 9/1/11 2,400 2,400 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.250% 3/1/26 4,005 4,306 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/28 1,940 2,087 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 1,700 1,814 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/31 770 814 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/13 2,000 2,150 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/14 1,500 1,661 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 25,000 27,858 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/15 2,000 2,265 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 7,000 8,047 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/18 7,000 7,457 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 6.000% 7/1/23 (14) 5,745 6,965 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 6.000% 7/1/26 (14) 4,625 5,452 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 6.000% 7/1/27 (14) 9,325 10,966 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.375% 8/15/29 4,000 4,169 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.625% 8/15/39 10,800 11,160 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.210% 9/7/11 4,700 4,700 Allegheny County PA Industrial Development Authority Revenue (University of Pittsburgh Medical Center Children's Hospital) VRDO 0.270% 9/7/11 LOC 5,000 5,000 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 7,500 8,285 Allegheny County PA Sanitation Authority Sewer Revenue 5.375% 12/1/16 (14) 3,545 3,613 Allegheny County PA Sanitation Authority Sewer Revenue 5.500% 12/1/16 (ETM) 11,295 12,597 Allegheny County PA Sanitation Authority Sewer Revenue 5.375% 12/1/18 (14) 15,000 15,262 1 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/19 (4) 3,250 3,734 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 12/1/24 (14) 6,000 6,330 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/26 (4) 4,925 5,326 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/30 (4) 3,500 3,754 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 12/1/32 (14) 12,000 12,282 Annville Cleona PA School District GO 6.000% 3/1/28 (4) 1,500 1,612 Annville Cleona PA School District GO 6.000% 3/1/31 (4) 2,475 2,637 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) PUT 3.000% 4/2/12 7,000 7,059 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.150% 9/7/11 LOC 10,600 10,600 Bensalem Township PA School District GO 5.250% 6/15/24 (14) 3,700 4,051 Berks County PA GO 0.000% 11/15/13 (14) 7,250 7,102 Berks County PA GO 0.000% 11/15/14 (14) 8,615 8,272 Berks County PA GO 0.000% 11/15/15 (14) 6,250 5,883 Berks County PA Municipal Authority Hospital Revenue (Reading Hospital & Medical Center Project) 5.700% 10/1/14 (14) 3,160 3,361 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) 5.500% 11/1/31 3,500 3,707 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) 5.750% 11/1/39 4,615 4,882 Bethlehem PA Area School District GO 5.375% 3/15/12 (Prere.) 7,500 7,711 Blair County PA Hospital Authority Hospital Revenue (Altoona Hospital Project) 5.500% 7/1/16 (2) 4,480 4,847 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 6.000% 11/15/39 13,500 13,643 Bristol Borough PA School District GO 5.250% 9/1/15 (Prere.) 3,635 4,295 Bucks County PA Industrial Development Authority Revenue (Pennswood Village Project) 6.000% 10/1/12 (Prere.) 2,600 2,780 Catholic Health East Pennsylvania Health Systems Revenue 5.375% 11/15/14 (Prere.) 3,000 3,428 Catholic Health East Pennsylvania Health Systems Revenue 5.500% 11/15/14 (Prere.) 1,400 1,605 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 7,000 7,335 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.375% 12/1/41 3,000 3,043 Central Bucks PA School District GO 5.000% 5/15/18 (Prere.) 11,750 14,404 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 6.250% 11/15/41 1,750 1,818 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 7.000% 11/15/46 5,000 5,432 Chambersburg PA Area School District GO 5.250% 3/1/29 (14) 3,805 4,001 Chambersburg PA Area School District GO 5.250% 2/1/37 2,535 2,645 Chester County PA GO 5.000% 7/15/26 4,345 4,768 3 Chester County PA GO 5.000% 7/15/27 5,000 5,456 Chester County PA Health & Education Facilities Authority Revenue (Devereux Foundation) 5.000% 11/1/31 4,500 4,449 Chester County PA Health & Education Facilities Authority Revenue (Jefferson Health System) 5.000% 5/15/31 2,720 2,780 Chester County PA Health & Education Facilities Authority Revenue (Jefferson Health System) 5.000% 5/15/40 30,485 30,675 Chester County PA School Authority Revenue 5.000% 4/1/23 (2) 2,670 2,815 Chester County PA School Authority Revenue 5.000% 4/1/24 (2) 1,000 1,048 Chester County PA School Authority Revenue 5.000% 4/1/26 (2) 1,575 1,634 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/32 (10) 4,980 4,234 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/37 (10) 6,360 5,276 Coatesville PA School District GO 5.250% 8/15/14 (Prere.) 6,645 7,579 Commonwealth Financing Authority Pennsylvania Revenue 5.250% 6/1/23 (14) 13,535 14,417 Cumberland County PA Municipal Authority Retirement Community Revenue (Wesley Affiliated Services Inc.) 7.250% 1/1/13 (Prere.) 7,360 8,099 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/27 2,700 2,540 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/36 6,750 5,954 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.375% 1/1/39 2,000 2,050 Dallas PA School District GO 5.000% 4/1/29 (11) 5,385 5,586 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 5.500% 8/15/28 (ETM) 9,415 12,088 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/36 15,000 15,277 Dauphin County PA General Authority Hospital Revenue (Western Pennsylvania Hospital Project) 5.500% 7/1/13 (ETM) 2,160 2,288 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) 5.300% 12/1/27 8,905 8,228 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 5,000 4,297 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/24 (14) 4,000 4,208 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/26 1,000 1,085 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/28 1,000 1,070 Delaware County PA Authority University Revenue (Villanova University) 5.250% 12/1/31 600 646 Delaware County PA GO 5.000% 10/1/13 2,900 3,179 Delaware County PA GO 5.000% 10/1/14 3,905 4,440 Delaware County PA GO 5.000% 10/1/16 3,240 3,878 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.100% 9/1/11 8,800 8,800 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 13,000 13,481 Delaware County PA Regional Water Quality Control Authority Revenue 5.500% 11/1/11 (Prere.) 2,405 2,426 Delaware County PA Regional Water Quality Control Authority Revenue 5.500% 11/1/11 (Prere.) 2,685 2,709 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.250% 7/1/19 (14) 1,645 1,848 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.500% 7/1/19 (14) 4,835 5,779 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.250% 7/1/20 (14) 1,735 1,950 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.500% 7/1/20 (14) 5,105 6,102 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.250% 7/1/21 (14) 1,825 2,051 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.250% 7/1/22 (14) 1,920 2,127 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.250% 7/1/23 (14) 2,020 2,214 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.700% 1/1/23 (4) 8,345 8,360 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 10,000 10,302 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.180% 9/7/11 LOC 5,800 5,800 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.180% 9/7/11 LOC 1,700 1,700 Downingtown PA Area School District GO 5.000% 11/1/18 4,750 5,797 Doylestown PA Hospital Authority Hospital Revenue 5.000% 7/1/20 (12) 5,060 5,374 Doylestown PA Hospital Authority Hospital Revenue 5.000% 7/1/21 (12) 3,000 3,164 Doylestown PA Hospital Authority Hospital Revenue 5.000% 7/1/22 (12) 3,455 3,600 East Stroudsburg PA Area School District GO 5.000% 9/1/29 (4) 7,085 7,471 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/11 LOC 5,850 5,850 Emmaus PA General Authority Revenue VRDO 0.170% 9/7/11 LOC 4,300 4,300 Erie County PA GO 5.000% 9/1/15 (Prere.) 5,525 6,491 Erie County PA Hospital Authority Revenue (Hamot Health Foundation) 5.000% 11/1/35 (11) 7,000 6,980 Erie PA School District GO 0.000% 5/1/16 (ETM) 3,175 2,985 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 17,500 17,304 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) 5.125% 6/1/34 5,000 5,156 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) 5.250% 6/1/39 20,735 21,372 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.080% 9/1/11 2,200 2,200 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.090% 9/1/11 6,200 6,200 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.130% 9/1/11 2,600 2,600 2 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.210% 9/7/11 5,225 5,225 Hazleton PA Area School District GO 5.750% 3/1/12 (14) 1,420 1,457 Hazleton PA Area School District GO 6.000% 3/1/16 (14) 18,245 20,125 Hazleton PA Area School District GO 0.000% 3/1/17 (14) 4,425 3,724 Hazleton PA Area School District GO 0.000% 3/1/22 (14) 5,265 3,337 Hempfield PA Area School District (Westmoreland County) GO 5.000% 9/15/15 (Prere.) 5,030 5,916 Indiana County PA Industrial Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,110 Lackawanna County PA GO 5.000% 9/15/29 (2) 1,975 2,000 Lackawanna County PA GO 5.000% 9/15/29 (4) 3,745 3,792 Lake Lehman PA School District GO 0.000% 4/1/14 (14) 1,290 1,230 Lake Lehman PA School District GO 0.000% 4/1/15 (14) 1,295 1,201 Lake Lehman PA School District GO 0.000% 4/1/16 (14) 1,310 1,170 Lake Lehman PA School District GO 0.000% 4/1/17 (14) 1,315 1,115 Lake Lehman PA School District GO 0.000% 4/1/18 (14) 1,000 806 Lancaster County PA GO 5.500% 11/1/16 (14) 1,025 1,057 Lancaster County PA GO 5.500% 11/1/17 (14) 1,060 1,094 Lancaster County PA GO 5.500% 11/1/18 (14) 1,120 1,155 Lancaster County PA GO 5.500% 11/1/19 (14) 1,175 1,212 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital) VRDO 0.160% 9/1/11 LOC 11,545 11,545 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.000% 3/15/26 4,955 5,151 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.000% 3/15/36 12,370 12,388 Lancaster County PA Hospital Authority Revenue (Willow Valley Retirement Project) 5.875% 6/1/21 1,000 1,004 Lancaster County PA Hospital Authority Revenue (Willow Valley Retirement Project) 5.875% 6/1/31 6,000 6,006 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/22 1,135 1,223 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/27 2,775 2,897 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/37 4,000 4,113 Latrobe PA Industrial Development Authority College Revenue (St. Vincent College Project) 5.600% 5/1/21 1,635 1,653 Latrobe PA Industrial Development Authority College Revenue (St. Vincent College Project) 5.700% 5/1/31 2,165 2,178 Lebanon County PA Health Facilities Authority Health Center Revenue (Good Samaritan Hospital Project) 6.000% 11/15/35 10,500 8,712 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 5.375% 7/1/14 (4) 900 912 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 7.000% 7/1/16 (14) 3,360 3,845 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 5.000% 7/1/35 (4) 10,000 10,103 Lehigh County PA Industrial Development Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.750% 2/15/27 (3) 4,360 4,280 Lower Merion PA School District GO 5.000% 9/1/28 7,845 8,548 Lower Merion PA School District GO 5.000% 9/1/30 8,670 9,363 Lower Merion PA School District GO 5.000% 9/1/32 5,000 5,350 Luzerne County PA GO 0.000% 11/15/12 (Prere.) 2,390 1,770 Luzerne County PA GO 0.000% 11/15/12 (Prere.) 2,360 1,861 Luzerne County PA GO 5.250% 12/15/21 (14) 5,320 5,955 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) 5.500% 12/1/39 10,000 10,395 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.250% 10/1/27 (12) 5,395 5,753 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.500% 10/1/37 (12) 6,650 6,917 McKeesport PA Area School District GO 0.000% 10/1/14 (14) 2,040 1,886 McKeesport PA Area School District GO 0.000% 10/1/15 (14) 2,040 1,809 McKeesport PA Area School District GO 0.000% 10/1/16 (14) 4,655 3,936 McKeesport PA Area School District GO 0.000% 10/1/18 (ETM) 425 365 McKeesport PA Area School District GO 0.000% 10/1/18 (2) 2,650 2,118 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.000% 1/1/27 2,000 1,956 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.125% 1/1/37 3,000 2,804 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.250% 1/1/43 6,450 6,037 Montgomery County PA GO 5.000% 10/15/28 13,235 14,313 Montgomery County PA GO 5.000% 10/15/31 6,450 6,838 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,000 5,132 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.125% 6/1/33 13,545 13,500 Montgomery County PA Higher Education & Health Authority Revenue (Catholic Health East) 5.375% 11/15/14 (Prere.) 2,175 2,496 Montgomery County PA Higher Education & Health Authority Revenue (Dickinson College) 5.000% 5/1/31 (11) 5,750 5,872 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.250% 1/1/36 17,500 15,364 Montgomery County PA Industrial Development Authority Revenue (Hill School) 5.000% 8/15/25 (14) 6,500 6,810 Montgomery County PA Industrial Development Authority Revenue (Hill School) 5.000% 8/15/26 (14) 3,550 3,704 Montgomery County PA Industrial Development Authority Revenue (Hill School) 5.000% 8/15/27 (14) 3,300 3,427 Montgomery County PA Industrial Development Authority Revenue (New Regional Medical Center Project) 5.250% 8/1/33 7,000 7,175 Montgomery County PA Industrial Development Authority Revenue (New Regional Medical Center Project) 5.375% 8/1/38 14,415 14,747 Moon Area School District PA GO 5.000% 11/15/28 (4) 5,000 5,378 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 9,280 9,916 Mount Lebanon PA School District GO 5.000% 2/15/34 5,500 5,822 North Pocono PA School District GO 5.000% 3/15/26 (14) 4,035 4,193 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.375% 8/15/28 6,675 6,576 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/35 2,500 2,382 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/40 5,000 4,697 Northampton County PA General Purpose Authority University Revenue (Lehigh University) 5.000% 11/15/39 2,595 2,701 Owen J. Roberts School District Pennsylvania GO 5.500% 8/15/17 (4) 1,495 1,564 Parkland PA School District GO 5.375% 9/1/15 (14) 3,050 3,586 Parkland PA School District GO 5.375% 9/1/16 (14) 2,000 2,408 Pennsbury PA School District GO 5.250% 8/1/24 (4) 9,135 10,016 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (Allegheny Energy Supply Co. LLC Project) 7.000% 7/15/39 7,000 7,487 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,570 5,703 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,500 4,608 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,500 8,703 Pennsylvania Economic Development Financing Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.000% 10/1/23 7,500 7,383 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (American Water Co. Project) 6.200% 4/1/39 5,000 5,430 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 10/1/39 5,500 5,692 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 4.750% 11/15/40 2,500 2,544 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 11/15/40 8,975 9,304 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 12/1/43 7,500 7,781 Pennsylvania GO 5.000% 9/1/13 1,200 1,311 Pennsylvania GO 5.000% 2/15/14 4,930 5,480 Pennsylvania GO 5.250% 7/1/15 15,000 17,602 Pennsylvania GO 5.000% 2/15/16 24,420 28,798 Pennsylvania GO 5.000% 3/15/16 11,855 14,013 Pennsylvania GO 5.000% 4/15/16 18,690 22,142 Pennsylvania GO 5.375% 7/1/16 (14) 3,025 3,651 Pennsylvania GO 5.000% 8/1/16 5,000 5,970 Pennsylvania GO 5.000% 5/1/17 30,000 36,070 Pennsylvania GO 5.000% 7/1/17 16,000 19,305 Pennsylvania GO 5.375% 7/1/17 2,800 3,428 Pennsylvania GO 5.000% 8/1/17 10,000 12,086 Pennsylvania GO 5.000% 11/1/17 2,000 2,430 Pennsylvania GO 5.000% 11/1/17 (Prere.) 3,500 4,306 Pennsylvania GO 5.000% 2/15/18 12,745 15,396 Pennsylvania GO 5.000% 5/1/18 41,150 49,896 Pennsylvania GO 5.000% 5/1/19 18,520 22,583 Pennsylvania GO 5.000% 7/1/19 30,000 36,665 Pennsylvania GO 5.375% 7/1/19 (14) 9,915 12,346 Pennsylvania GO 5.000% 7/1/20 6,225 7,573 Pennsylvania GO 5.375% 7/1/21 16,000 20,155 2 Pennsylvania GO TOB VRDO 0.210% 9/7/11 4,900 4,900 Pennsylvania Higher Educational Facilities Authority Revenue (Bryn Mawr College) 5.000% 12/1/37 (2) 13,170 13,601 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/32 (14) 4,950 5,066 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/37 (14) 9,600 9,778 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 0.615% 7/1/17 (10) 5,095 4,720 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.125% 7/1/39 (10) 10,000 9,130 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 4,000 4,382 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/30 1,595 1,708 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/30 3,615 3,930 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/31 1,670 1,777 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/34 5,535 5,804 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/39 1,270 1,327 Pennsylvania Higher Educational Facilities Authority Revenue (Kings College) VRDO 0.210% 9/7/11 LOC 9,200 9,200 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.250% 5/1/27 3,000 3,073 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/37 3,250 3,028 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.125% 6/1/25 3,500 3,495 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.250% 6/1/32 6,350 6,101 Pennsylvania Higher Educational Facilities Authority Revenue (Slippery Rock University Foundation) 5.000% 7/1/31 (10) 10,260 9,621 Pennsylvania Higher Educational Facilities Authority Revenue (Slippery Rock University Foundation) 5.000% 7/1/37 (10) 3,500 3,179 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/34 4,000 4,118 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/40 5,000 5,029 Pennsylvania Higher Educational Facilities Authority Revenue (Susquehanna University) VRDO 0.210% 9/7/11 LOC 5,000 5,000 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/23 (14) 12,200 13,210 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/24 (14) 12,680 13,643 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.375% 1/1/13 (Prere.) 4,435 4,719 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 9/1/39 (2) 9,000 9,039 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/40 1,000 1,026 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/17 3,420 4,130 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/23 1,130 1,319 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/27 1,285 1,433 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 3,390 3,752 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/29 1,600 1,757 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/30 2,260 2,465 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/41 7,100 7,587 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/24 1,250 1,350 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.250% 8/15/25 2,500 2,707 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.750% 8/15/41 4,000 4,236 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 1,375 1,595 Pennsylvania Higher Educational Facilities Authority Revenue (University of Scranton) 5.000% 11/1/28 (10) 4,080 4,217 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/25 (12) 2,285 2,471 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/27 (12) 1,800 1,918 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/37 (12) 5,745 5,923 Pennsylvania Higher Educational Facilities Authority Revenue (Widener University) 5.000% 7/15/20 2,360 2,421 Pennsylvania Higher Educational Facilities Authority Revenue (Widener University) 5.000% 7/15/26 1,200 1,222 Pennsylvania Higher Educational Facilities Authority Revenue (Widener University) 5.400% 7/15/36 3,000 3,016 Pennsylvania Higher Educational Facilities Authority Revenue (Widener University) 5.000% 7/15/39 3,000 2,942 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University Properties Inc.) 6.000% 7/1/21 1,000 1,068 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University Properties Inc.) 5.000% 7/1/31 3,000 2,709 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University Properties Inc.) 5.000% 7/1/42 2,500 2,123 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.125% 10/1/25 1,500 1,513 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/25 2,000 2,092 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.500% 10/1/30 1,500 1,502 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.750% 10/1/39 4,615 4,643 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/12 (Prere.) 575 606 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/17 (2) 7,000 7,314 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/18 (2) 7,630 7,951 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/19 (2) 10,040 10,437 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/20 (2) 4,495 4,659 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/21 (2) 8,130 8,412 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/23 20,000 22,450 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/20 6,000 7,169 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/21 2,000 2,356 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/22 3,230 3,748 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/27 (4) 12,880 13,391 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 18,305 18,753 Pennsylvania State University Revenue 5.000% 3/1/22 1,250 1,459 Pennsylvania State University Revenue 5.000% 3/1/23 2,020 2,332 Pennsylvania State University Revenue 5.000% 9/1/24 3,000 3,305 Pennsylvania State University Revenue 5.000% 9/1/24 10,625 11,620 Pennsylvania State University Revenue 5.250% 8/15/25 5,360 6,617 Pennsylvania State University Revenue 5.000% 3/1/26 3,300 3,684 Pennsylvania State University Revenue 5.000% 3/1/28 1,000 1,102 Pennsylvania State University Revenue 5.000% 9/1/29 2,500 2,705 Pennsylvania State University Revenue 5.000% 9/1/29 7,625 8,153 Pennsylvania State University Revenue 5.000% 9/1/34 6,325 6,654 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/13 (Prere.) 6,000 6,623 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/26 (2) 4,000 4,199 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/27 (2) 3,000 3,135 Pennsylvania Turnpike Commission Revenue 3.000% 6/1/12 (12) 2,015 2,050 Pennsylvania Turnpike Commission Revenue 3.000% 6/1/13 (12) 2,500 2,585 Pennsylvania Turnpike Commission Revenue 4.000% 6/1/14 (12) 1,565 1,685 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/20 11,375 13,251 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/25 16,665 18,254 Pennsylvania Turnpike Commission Revenue 5.250% 7/15/27 (4) 4,000 4,629 Pennsylvania Turnpike Commission Revenue 5.375% 6/1/28 12,785 13,444 Pennsylvania Turnpike Commission Revenue 5.250% 7/15/28 (4) 9,375 10,815 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 (2) 17,610 18,815 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/32 (2) 16,000 16,271 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 17,920 18,761 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 12,435 12,625 Pennsylvania Turnpike Commission Revenue 6.000% 12/1/36 2,500 2,850 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 3,000 3,394 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/37 8,650 8,513 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 19,595 22,056 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 7,500 7,751 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/39 (12) 18,000 18,229 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 48,000 48,667 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/39 23,000 24,231 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/40 7,500 7,319 Pennsylvania Turnpike Commission Revenue 5.300% 12/1/41 12,000 12,199 Pennsylvania Turnpike Commission Revenue VRDO 0.180% 9/7/11 (4) 16,200 16,200 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/13 3,260 3,495 Philadelphia PA Airport Parking Authority Revenue 5.125% 2/15/24 (2) 1,045 1,046 Philadelphia PA Airport Parking Authority Revenue 5.250% 9/1/24 4,025 4,345 Philadelphia PA Airport Parking Authority Revenue 5.125% 9/1/29 5,975 6,191 Philadelphia PA Airport Revenue 5.000% 6/15/17 1,000 1,148 Philadelphia PA Airport Revenue 5.000% 6/15/19 3,120 3,585 Philadelphia PA Airport Revenue 5.000% 6/15/20 4,670 5,344 Philadelphia PA Airport Revenue 5.000% 6/15/23 3,000 3,291 Philadelphia PA Airport Revenue 5.000% 6/15/24 5,000 5,426 Philadelphia PA Airport Revenue 5.000% 6/15/25 8,505 9,149 Philadelphia PA Gas Works Revenue 5.375% 7/1/14 (4) 4,310 4,323 Philadelphia PA Gas Works Revenue 5.375% 7/1/16 (4) 13,280 15,439 Philadelphia PA Gas Works Revenue 5.000% 8/1/16 3,000 3,327 Philadelphia PA Gas Works Revenue 5.250% 8/1/17 2,000 2,258 Philadelphia PA Gas Works Revenue 5.375% 7/1/18 (4) 11,555 13,620 Philadelphia PA Gas Works Revenue 5.000% 10/1/37 (2) 3,000 2,944 Philadelphia PA GO 5.000% 12/15/17 (4) 5,555 6,315 Philadelphia PA GO 5.000% 8/1/18 (14) 6,170 6,659 Philadelphia PA GO 5.000% 8/1/19 (14) 7,735 8,257 Philadelphia PA GO 5.000% 8/1/20 (14) 8,005 8,423 Philadelphia PA GO 5.000% 8/1/21 (14) 6,235 6,518 Philadelphia PA GO 6.000% 8/1/36 7,430 7,953 Philadelphia PA GO 7.125% 7/15/38 (12) 3,500 3,921 Philadelphia PA GO 6.500% 8/1/41 3,785 4,230 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 6,980 6,980 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 3,500 3,500 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 2,600 2,600 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 11,400 11,400 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 4,100 4,100 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 2,800 2,800 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 2,000 2,000 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.130% 9/1/11 1,245 1,245 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 5,000 4,583 Philadelphia PA Municipal Authority Revenue 6.500% 4/1/34 3,250 3,453 Philadelphia PA Municipal Authority Revenue 6.500% 4/1/39 9,500 10,051 Philadelphia PA Redevelopment Authority Revenue 5.500% 4/15/15 (14) 3,000 3,091 Philadelphia PA Redevelopment Authority Revenue 5.500% 4/15/17 (14) 2,255 2,313 Philadelphia PA Redevelopment Authority Revenue 5.500% 4/15/19 (14) 2,815 2,877 Philadelphia PA Redevelopment Authority Revenue 5.500% 4/15/20 (14) 2,000 2,041 Philadelphia PA Redevelopment Authority Revenue 5.500% 4/15/22 (14) 5,275 5,369 Philadelphia PA School District GO 5.250% 2/1/12 (4) 1,000 1,021 Philadelphia PA School District GO 5.500% 2/1/12 (Prere.) 1,800 1,840 Philadelphia PA School District GO 5.500% 2/1/12 (Prere.) 2,500 2,555 Philadelphia PA School District GO 5.500% 2/1/12 (Prere.) 2,000 2,044 Philadelphia PA School District GO 5.500% 2/1/12 (Prere.) 2,000 2,044 Philadelphia PA School District GO 5.500% 2/1/12 (Prere.) 1,000 1,022 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 3,500 3,672 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 1,000 1,049 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 1,000 1,049 Philadelphia PA School District GO 5.250% 9/1/22 7,500 8,310 Philadelphia PA School District GO 5.250% 9/1/23 7,500 8,195 Philadelphia PA School District GO 5.000% 6/1/26 (14) 5,000 5,419 Philadelphia PA School District GO 6.000% 9/1/38 20,000 21,441 Philadelphia PA School District GO VRDO 0.190% 9/7/11 LOC 1,000 1,000 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 10,000 11,428 Philadelphia PA Water & Waste Water Revenue 5.250% 11/1/16 (14) 5,040 5,289 Philadelphia PA Water & Waste Water Revenue 5.250% 11/1/17 (14) 5,460 5,745 Philadelphia PA Water & Waste Water Revenue 5.600% 8/1/18 (ETM) 925 1,126 Philadelphia PA Water & Waste Water Revenue 5.375% 11/1/19 (14) 4,155 4,354 Philadelphia PA Water & Waste Water Revenue 5.250% 1/1/32 5,000 5,232 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/35 (4) 7,000 7,265 Philadelphia PA Water & Waste Water Revenue 5.250% 1/1/36 9,975 10,293 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/40 (4) 7,000 7,218 Pittsburgh PA GO 5.500% 3/1/12 (Prere.) 2,015 2,069 Pittsburgh PA GO 5.500% 9/1/13 (2) 5,635 5,743 Pittsburgh PA GO 5.500% 9/1/14 (2) 6,475 6,821 Pittsburgh PA GO 5.500% 9/1/15 (2) 2,125 2,162 Pittsburgh PA School District GO 5.375% 9/1/14 (4) 1,755 1,972 Pittsburgh PA School District GO 5.500% 9/1/16 (4) 4,000 4,730 Pittsburgh PA School District GO 5.500% 9/1/18 (4) 2,880 3,483 Pittsburgh PA Water & Sewer Authority Revenue 5.125% 6/1/12 (Prere.) 3,000 3,111 3 Pittsburgh PA Water & Sewer Authority Revenue 7.250% 9/1/14 (ETM) 10,225 11,197 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/27 (ETM) 1,935 1,008 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/27 (14) 10,830 4,258 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/28 (ETM) 1,365 671 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/29 (ETM) 4,725 2,189 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/29 (14) 20,000 6,832 Pocono Mountain PA School District GO 5.000% 9/1/31 (4) 3,000 3,126 Radnor Township PA School District GO 5.000% 8/15/15 Prere.) 835 980 Radnor Township PA School District GO 5.000% 2/15/35 (4) 1,665 1,717 Reading PA School District GO 5.000% 1/15/29 (4) 5,000 5,215 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.750% 12/1/11 (Prere.) 2,225 2,278 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 1,480 1,517 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 1,425 1,461 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 1,515 1,553 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 2,390 2,450 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 1,850 1,896 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/13 520 531 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/14 500 510 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/15 530 540 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/16 835 851 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/17 1,725 1,756 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/18 650 661 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.750% 12/1/21 775 786 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.875% 12/1/31 2,840 2,871 Scranton PA School District GO 5.250% 6/15/27 (10) 2,750 2,916 Scranton PA School District GO 5.250% 6/15/31 (10) 2,375 2,481 Scranton-Lackawanna PA Health & Welfare Authority Revenue (University of Scranton) 5.000% 11/1/32 (10) 3,850 3,940 Shamokin-Coal Township PA Joint Sewer Authority Sewer Revenue 5.000% 7/1/30 (4) 5,340 5,527 Shamokin-Coal Township PA Joint Sewer Authority Sewer Revenue 5.000% 7/1/36 (4) 6,500 6,645 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/30 (11) 5,000 5,121 Somerset PA Area School District GO 5.000% 3/15/25 (4) 7,090 7,616 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) 5.750% 7/1/18 (6) 6,285 6,684 Southcentral Pennsylvania General Authority Revenue (Well Span Health Obligated Group) 6.000% 6/1/25 20,000 22,342 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 6,595 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 5,372 State Public School Building Authority Pennsylvania School Revenue (Philadelphia School District Project) 5.250% 6/1/13 (Prere.) 9,280 10,081 Swarthmore Borough Authority PA College Revenue 5.000% 9/15/30 21,000 22,433 Unionville-Chadds Ford PA School District GO 5.000% 6/1/32 6,440 6,909 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/24 3,000 3,509 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 14,000 15,641 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/34 10,100 10,953 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.125% 7/1/12 (2) 1,935 1,981 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.250% 7/1/13 (2) 2,035 2,126 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.375% 7/1/14 (2) 1,640 1,748 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.375% 7/1/15 (2) 2,250 2,451 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.500% 7/1/16 (2) 2,375 2,619 West Chester PA Area School District GO 5.000% 5/15/28 (14) 7,480 7,963 West Cornwall Township PA Municipal Authority College Revenue (Elizabethtown College Project) 6.000% 12/15/11 (Prere.) 2,650 2,694 West Cornwall Township PA Municipal Authority College Revenue (Elizabethtown College Project) 6.000% 12/15/11 (Prere.) 2,000 2,033 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.125% 7/1/30 1,200 1,195 Westmoreland County PA Municipal Authority Revenue 5.250% 8/15/15 (Prere.) 3,490 4,122 Westmoreland County PA Municipal Authority Revenue 6.125% 7/1/17 (ETM) 6,390 7,472 Westmoreland County PA Municipal Authority Service Water Revenue 0.000% 8/15/15 (3) 5,000 4,577 Westmoreland County PA Municipal Authority Service Water Revenue 0.000% 8/15/23 (14) 5,000 2,928 Westmoreland County PA Municipal Authority Service Water Revenue 0.000% 8/15/24 (14) 4,000 2,198 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/35 1,010 1,031 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 4,990 5,037 Wilkes-Barre PA Finance Authority Revenue (Wilkes University Project) 5.000% 3/1/27 2,200 2,135 Wilkes-Barre PA Finance Authority Revenue (Wilkes University Project) 5.000% 3/1/37 3,000 2,708 Wyoming PA Area School District GO 5.000% 9/1/26 (14) 2,000 2,101 Wyoming PA Area School District GO 5.000% 9/1/29 (14) 5,020 5,212 York County PA GO 5.000% 6/1/33 (14) 6,000 6,197 York County PA Solid Waste & Refuse Authority Revenue 5.500% 12/1/13 (14) 6,750 7,457 York County PA Solid Waste & Refuse Authority Revenue 5.500% 12/1/14 (14) 4,050 4,624 Puerto Rico (2.2%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/20 5,300 5,930 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/21 (14) 5,000 5,485 Puerto Rico GO 5.500% 7/1/18 (14) 5,000 5,563 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/19 (14) 16,000 17,925 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/23 (2) 10,000 10,626 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/30 (3) 14,905 4,341 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/31 (3) 28,695 7,660 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.750% 7/1/22 (ETM) 10 13 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.750% 7/1/22 4,990 5,347 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/12 2,000 2,066 Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,750 1,814 Total Tax-Exempt Municipal Bonds (Cost $2,795,902) Total Investments (99.7%) (Cost $2,795,902) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2011. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, the aggregate value of these securities was $14,825,000, representing 0.5% of net assets. 3 Securities with a value of $4,924,000 have been segregated as initial margin for open futures contracts. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. Pennsylvania Long-Term Tax-Exempt Fund (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of August 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  2,891,580  Futures ContractsAssets 1 34   Futures ContractsLiabilities 1 (36)   Total (2) 2,891,580  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At August 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Pennsylvania Long-Term Tax-Exempt Fund ($000) Aggregate Number of ) Settlement Unrealized Long (Short Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note December 2011 (159) (35,060) 2 5-Year U.S. Treasury Note December 2011 271 33,210 11 10-Year U.S. Treasury Note December 2011 (89) (11,484) 17 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At August 31, 2011, the cost of investment securities for tax purposes was $2,800,267,000. Net unrealized appreciation of investment securities for tax purposes was $91,313,000, consisting of unrealized gains of $114,964,000 on securities that had risen in value since their purchase and $23,651,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD PENNSYLVANIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD PENNSYLVANIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 20, 2011 VANGUARD PENNSYLVANIA TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 20, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
